Case 2:85-cv-04544-DMG-AGR Document 1039-5 Filed 11/23/20 Page 1 of 4 Page ID
                                #:42096




                      Exhibit E
     Case 2:85-cv-04544-DMG-AGR Document 1039-5 Filed 11/23/20 Page 2 of 4 Page ID
                                     #:42097



 1 I, Denise A. Rosales, declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am an attorney with Texas State Bar Number 24116992.
 6 3.       On Wednesday November 18, 2020, I served as a volunteer Flores monitor at the
 7 Customs Border Patrol (“CBP”) substation at Weslaco, Texas. I interviewed various
 8 unaccompanied minors.
 9 4.       The interviews took place outdoors next to a portable room shower station and a
10 driveway where white vans would pick up and drop off migrants. This is also where CBP
11 processed newly arrived migrants. I asked for a private meeting room and was told this
12 was not possible.
13 5.       I arrived at the facility at 9:00 a.m. and I began conducting interviews shortly
14 thereafter. When I arrived at my interview table, about 20 feet from me, there was a
15 bench that had approximately fifteen children seated closely beside each other while they
16 waited for their turn for a shower. They appeared to be minors. There was no effort to
17 ensure the children were six-feet-apart. Next, a group of approximately ten female minors
18 came and were seated while it was their turn for a shower. They sat closely together on a
19 bench that was about twelve feet long. I again observed that there was no effort to make
20 sure the children were six-feet-apart.
21 6.       I was escorted through the holding cell area. There was no social distancing
22 between the children or between staff and children.
23 7.       A common complaint from the children I interviewed was the lack of soap for
24 handwashing. Every child I questioned regarding access to soap and hand sanitizer
25 indicated that they did not receive these items. The children indicated that they were
26 given one face mask upon entry. These were thin, surgical, disposable face masks. I
27 asked one child why he was wearing a cloth mask versus a surgical mask like the other
28 minors. He stated that CBP did not give him a surgical mask because he arrived at the


                                                   1
     Case 2:85-cv-04544-DMG-AGR Document 1039-5 Filed 11/23/20 Page 3 of 4 Page ID
                                     #:42098



 1 facility with the cloth mask. I interviewed other minors with cloth masks. One child, an
 2 eight year old, showed me how dirty his mask was but said he could not get another one.
 3 8.       Children reported sharing a cell with 16-20 other children. When I asked if there
 4 were social distancing measures being taken within the cells, the children told me there
 5 were not. Many children reported that they were very cold. During an interview, one
 6 child commented on how nice the sun was. She said she had not seen the sun in over two
 7 days.
 8 9.       I asked every child I interviewed whether they were aware if they had been tested
 9 for COVID-19. Only one child, a seventeen-year-old Guatemalan national, was able to
10 affirmatively state that he had been tested for COVID-19. He did not know the results of
11 his test. The rest of the minors were unsure if they had been tested. I asked these minors
12 if they had nasal or oral swabs done. They indicated they had oral swabs done but were
13 unsure why they had the oral swabs done and they had not received any results from
14 these swabs.
15 10.      I asked children if they knew of other children who had been in the facility for
16 longer periods of time than two to three days. One child indicated that he knew children
17 who had been there four days or longer but that they had left the facility. This child was
18 reported by another minor to have been there the longest and also self-reported to me that
19 he had been there the longest, as of that morning. He indicated that another minor who
20 had been there longer than him had been loaded onto a white van in the early morning.
21 Others that had been there four to five days, had left the days prior.
22 11.      I spoke with a Mexican national child who, with tears in his eyes, told me he was
23 going to be deported but he had been waiting two days and had not been removed. He
24 was anxious and unsure of what was to come.
25 12.      While I was interviewing the children, many children were being loaded onto vans.
26 They were wearing the collared shirts, jeans, and slip on shoes typical of an Office of
27 Refugee Resettlement (“ORR”) shelter uniform. This was happening throughout the
28


                                                  2
     Case 2:85-cv-04544-DMG-AGR Document 1039-5 Filed 11/23/20 Page 4 of 4 Page ID
                                     #:42099



 1 duration of the interviews. Many children on the roll call were transferred before there
 2 was an opportunity to interview them.
 3 13.      None of the children I spoke with knew what would happen after being processed
 4 at the CBP Weslaco substation. Some were under the impression that they were going to
 5 be sent directly to their sponsors. None were aware that they were going to be transferred
 6 to a shelter under the custody of the Office of Refugee Resettlement. They only knew that
 7 at some point they too would be given a change of clothes and would be loaded onto a
 8 white bus.
 9
10
11 I declare under penalty of perjury that the foregoing is true and correct. Executed on this
12 21st day of November, 2020.
13
14
15                                         ______________________________________
16                                         Denise A. Rosales
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
